     Cyrus Safa                                                      JS-6
1    Attorney at Law: 282971
     Law Offices of Lawrence D. Rohlfing
2    12631 East Imperial Highway, Suite C-115
     Santa Fe Springs, CA 90670
3    Tel.: (562) 868-5886
     Fax: (562) 868-5491
4    E-mail: rohlfing.office@rohlfinglaw.com
5    Attorneys for Plaintiff
     Maria De Lourdez Corrales
6
7
                         UNITED STATES DISTRICT COURT
8                       CENTRAL DISTRICT OF CALIFORNIA
                              WESTERN DIVISION
9
10
11   MARIA DE LOURDEZ CORRALES, ) Case No.: 2:19-cv-03226-JLS-DFM
                                      )
12                                    ) ORDER OF DISMISSAL
               Plaintiff,             )
13                                    )
         vs.                          )
14                                    )
     ANDREW SAUL,                     )
15                                    )
     Commissioner of Social Security, )
16                                    )
               Defendant.             )
17                                    )
                                      )
18
19
           The above captioned matter is dismissed with prejudice, each party to bear
20
     its own fees, costs, and expenses.
21
           IT IS SO ORDERED.
22
     DATE: December 18, 2019
23                        ___________________________________
                          THE HONORABLE DOUGLAS F. MCCORMICK
24                        UNITED STATES MAGISTRATE JUDGE
25
26

                                            -1-
     DATE: December 11, 2019      Respectfully submitted,
1
                                  LAW OFFICES OF LAWRENCE D. ROHLFING
2
                                        /s/ Cyrus Safa
3                              BY:
                                  Cyrus Safa
4                                 Attorney for plaintiff Maria De Lourdez Corrales
5
6
7
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26

                                          -2-
